DISMISS; and Opinion Filed June 8, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00275-CR
                                      No. 05-15-00277-CR

                           WESLEY GERARD JONES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F13-60306-P, F12-16783-P

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

150275F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

WESLEY GERARD JONES, Appellant                    On Appeal from the 203rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00275-CR         V.                     Trial Court Cause No. F13-60306-P.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 8th day of June, 2015.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

WESLEY GERARD JONES, Appellant                    On Appeal from the 203rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00277-CR         V.                     Trial Court Cause No. F12-16783-P.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 8th day of June, 2015.